          Case 2:15-cv-01228-APG-DJA Document 516 Filed 06/04/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DARREN HEYMAN,                                          Case No.: 2:15-cv-01228-APG-DJA

 4          Plaintiff                                     Order Denying Pending Motions and
                                                                    Setting Trial
 5 v.

 6 STATE OF NEVADA EX REL. BOARD OF                              [ECF Nos. 505, 508, 510]
   REGENTS OF THE NEVADA SYSTEM OF
 7 HIGHER EDUCATION ON BEHALF OF
   UNIVERSITY OF NEVADA, LAS VEGAS,
 8 et al.,

 9          Defendants

10         The parties have been unable to agree on a proposed Joint Pretrial Order. Plaintiff Darren

11 Heyman has ignored my prior admonition not to engage in ad hominem attacks and to narrow the

12 proposed Pretrial Order by excluding irrelevant and inadmissible facts and evidence. Compare

13 ECF No. 501 with ECF No. 515. It is obvious that further engagement about the proposed

14 Pretrial Order will create more frustration for the parties and me and result in more unnecessary

15 motions. No one benefits from that. Instead, I will set this matter for trial and a settlement

16 conference. Given the court’s backlog because of the Covid-19 pandemic, I am unable to

17 schedule this trial in 2020.

18         I THEREFORE ORDER as follows:

19                 1. All pending motions (ECF Nos. 505, 508, 510) are DENIED.

20                 2. This case is set for jury trial on the stacked calendar on January 25, 2021 at

21                      9:00 a.m. in Courtroom 6C. Calendar call will be held on January 19, 2021

22                      at 8:45 a.m. in Courtroom 6C. The trial will last no more than five days. The

23
     Case 2:15-cv-01228-APG-DJA Document 516 Filed 06/04/20 Page 2 of 2



 1              parties are to streamline their presentations accordingly. If needed, I will

 2              allocate the time between the parties.

 3          3. The parties will be referred to a settlement conference with a Magistrate

 4              Judge. Separate orders about that settlement conference will follow. The

 5              failure to participate in that settlement conference in good faith will result in

 6              sanctions on the recommendation of the Magistrate Judge.

 7          4. If the case does not settle, the parties will thereafter confer about the

 8              documents, witnesses, and depositions to be presented at trial. The parties

 9              shall submit a proposed joint pretrial order containing only the items listed in

10              Local Rule 16-3(b)(8-12) by October 22, 2020. Motions in limine, if any,

11              must be filed by November 6, 2020.

12    DATED this 4th day of June, 2020.

13

14
                                                   ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23



                                               2
